Title: William C. Rives to James Madison, 21 November 1833
From: Rives, William Cabell
To: Madison, James


                        
                            
                                My dear sir,
                            
                            
                                
                                     Castle-Hill
                                
                                Nov. 21st ’33.
                            
                        
                        The constant hope, from day to day, of being able to make the visit to Montpelier, on which Mrs. Rives
                            & myself have so long set our hearts, has prevented me from troubling you with a written acknowledgment of your
                            most valuable favour of 21st ult. It has so happened, however, that an uninterrupted series of detentions, arising
                            chiefly from the calls of friends, has as constantly occurred to baulk our purpose, just as we were on the point of
                            executing it. The near approach of the meeting of congress will soon give me a valid excuse against these contre-temps; & by anticipating the usual period of my departure for Washington, I
                            shall secure, beyond contingency, the privilege of passing a few days at Montpelier, before the commencement of our winter
                            campaign.
                        In the certain prospect of paying our respects to Mrs. Madison & yourself,
                            in the early part of next week, I remain, my dear sir, with sentiments of profound & affectionate devotion, your’s
                            most truly
                        
                            
                                W C Rives
                            
                        
                    